OPINION — AG — QUESTION: "I AM PROPOSING TO PREPARE A LEGISLATION IN REFERENCE TO THE JUSTICE OF THE PEACE SITUATION IN TULSA COUNTY * * * (1) TO CHANGE THE EMOLUMENTS OF THE JUSTICE OF THE PEACE IN TULSA COUNTY FROM THE FEE SYSTEM TO AN ANNUAL SALARY WITH THE FEE SCHEDULE UNCHANGED, BUT WITH THE FEES GOING TO THE JUSTICE OF THE PEACE COURT FUND TO BE USED TO PAY THE SALARIES AND EXPENSES OF THE JUSTICES OF THE PEACE; (2) TO PRESCRIBE QUALIFICATIONS OF THE JUSTICES OF THE PEACE; (3) TO CHANGE THE NUMBER OF JUSTICES OF THE PEACE; (4) TO CHANGE THE NAME OF JUSTICE OF PEACE TO SOME OTHER NAME; (5) TO PROVIDE FOR A CENTRAL CLERK, AND A CENTRAL FILE OF CASES TO BE ROTATED AMONG THE JUSTICES INSTEAD OF THE PRESENT SYSTEM OF THE PLAINTIFF SELECTING THE JUSTICE COURT; (6) TO PROVIDE FOR APPOINTMENT OF CONSTABLES INSTEAD OF ELECTION; (7) TO LIMIT JURISDICTION TO THE DISTRICT TO WHICH THE JUSTICES IS ELECTED SO THAT AN ACTION CAN BE MAINTAINED IN THAT DISTRICT ONLY IF THE DEFENDANT OR ONE OF THE DEFENDANTS RESIDES OR WAS SERVED WITHIN THAT DISTRICT." — IT IS CONSTITUTIONAL CITE: ARTICLE V, SECTION 46, ARTICLE V, SECTION 59 (FRED HANSEN)